Citation Nr: 0627505	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-06 761	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
evaluation for the service-connected reactive psychosis.  

2.  Entitlement to an increased evaluation for the service-
connected reactive psychosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military active service from November 1990 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
RO in Hartford, Connecticut.  

Jurisdiction over the case was transferred to the RO in New 
York, New York, in June 2003, and then back to the Hartford, 
Connecticut RO in February 2004.  

The Board notes that the veteran's appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(B) (West 
2002); 38 C.F.R. § 20.900(c) (2005).  

The issue of entitlement to an increased rating for reactive 
psychosis is addressed in the REMAND portion of the decision 
below and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The November 2002 rating decision reducing the evaluation for 
the service-connected reactive psychosis from 10 percent to 
noncompensable was improper because it was not based on 
evidence showing material improvement reasonably certain to 
be maintained under the ordinary conditions of life.  



CONCLUSION OF LAW

The reduction of the 10 percent to a noncompensable rating 
for the service-connected reactive psychosis is void ab 
initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(a), 4.130, Diagnostic Code 9210 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

A February 1992 rating decision granted service connection 
for a psychiatric disorder characterized as history of brief 
reactive psychosis; a 10 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9210 (1992), 
effective February 7, 1992.  

The evaluation was based in part on the report of a January 
1992 VA examination showing that the veteran was unemployed, 
using psychiatric medication, and complaining of paranoia, 
homicidal ideation, and temper problems.  

Mental status examination at that time showed evidence of low 
anxiety frustration tolerance, impulsivity, aggression, and 
poor judgment.  The examiner concluded that the veteran's 
condition was in a state of social remission.  

Rating decisions dated in December 1992 and February 1994 
continued the 10 percent evaluation.  The ratings were based 
on a May 1992 VA hospital report showing that the veteran was 
admitted for homicidal ideation and determined to have a 
psychosis; and a November 1993 VA hospital report showing 
treatment for paranoia and post-traumatic stress disorder 
(PTSD) symptoms, without evidence of psychosis.  

Subsequent rating decisions of April 1995, November 1995, and 
July 1996 continued the 10 percent evaluation.  

The above ratings were based on VA medical records for April 
1994 to October 1995 showing that the veteran had major 
depression with psychotic features in 1994, but that 
thereafter his psychiatric symptoms were attributed to non-
service connected personality disorders, PTSD, and illicit 
drug use.  Any symptoms attributable to the service-connected 
reactive psychosis were described as mild.  

An April 1999 rating decision continued the 10 percent 
evaluation.  The rating decision was based primarily on the 
report of a September 1998 VA examination, in which the 
examining psychologist noted the absence of psychotic 
symptoms, and doubted whether the veteran had ever 
experienced true psychotic episodes.  

The examiner did note complaints of homicidal ideation, and 
evidence of anger reactions on the part of the veteran.  He 
also noted that it was possible the veteran was not 
malingering, but rather was experiencing multiple brief 
psychotic episodes.  

The evidence of record at the time also included VA medical 
records for October 1997 to October 1998 showing that he was 
hospitalized in 1997 and 1998 for treatment of psychotic 
episodes, and noting that he had received disability benefits 
from the Social Security Administration (SSA).  

In July 2001, the veteran requested an increased rating for 
his service-connected psychiatric disorder.  

In connection with the claim, VA treatment records for May 
2002 were obtained.  The records show he was unemployed, and 
living a marginal existence suggestive of deteriorated 
function.  He reported easy frustration with associated anger 
outbursts.  

When examined by a VA psychologist in June 2002, the veteran 
did not evidence any psychotic functioning or symptoms.  The 
examiner noted that the veteran had been perceived in a 
variety of ways in terms of psychopathology, ranging from 
schizophrenia to malingering.  

The examiner noted that the veteran had no psychiatric 
symptoms other than irritability bordering on rage, as well 
as self righteous indignation; the examiner noted that the 
veteran's self-report of incidents suggested behavioral and 
impulse control dysfunction.  

The veteran evidenced some pressured speech on examination 
when speaking of being fired from his last job in 1999.  He 
expressed some grandiose ideas, but no other psychiatric 
symptoms were present.  

The examiner found no Axis I diagnosis of disability, and 
provided Axis II diagnoses of antisocial and narcissistic 
personality disorders.  

The examiner essentially concluded that the veteran's current 
symptoms were attributable to the diagnosed personality 
disorders, and that the veteran's past psychiatric complaints 
may have represented malingering.  

Based on the results of the June 2002 VA examination, as well 
as the September 1998 VA examination, the RO in July 2002 
proposed to reduce the evaluation assigned the service-
connected reactive psychosis to noncompensable.  

In November 2002, the RO reduced the evaluation assigned the 
reactive psychosis to noncompensable under Diagnostic Code 
9210, effective on February 1, 2003.  

The RO explained that the reduction was warranted because the 
above examination reports showed that he did not have a 
psychiatric disorder, and that any symptoms exhibited were 
attributable to nonservice-connected personality disorders.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9210, a 
noncompensable evaluation is assigned where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms   
controlled by continuous medication.  

The Board notes that under the criteria in effect at the time 
the veteran was initially assigned a 10 percent rating for 
his psychiatric disorder, a noncompensable evaluation was 
assigned for psychosis in full remission, and a 10 percent 
evaluation was assigned for mild impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9210 (1992).  

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

The Board notes that due process considerations appear to 
have been complied with in connection with the reduction in 
this case.  See 38 C.F.R. § 3.105(e).  

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 10 percent evaluation 
had been in effect for a period in excess of five years, from 
1992 to 2003.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a).  

The evidence on which the November 2002 reduction in the 
assigned 10 percent rating was based did not present any 
basis for finding material improvement in the service-
connected disability.  

The June 2002 VA examination on which the reduction was 
ostensibly based reported similar findings to those shown in 
the September 1998 VA examination on which the 10 percent 
evaluation was continued, particularly with respect to anger 
outbursts.  

The Board points out that the April 1999 rating decision 
which determined that continuation of the 10 percent rating 
was warranted did not indicate that a future examination 
would be scheduled to determine if improvement in the 
veteran's condition was shown.  

The Board also points out that previous rating decisions 
continuing the 10 percent evaluation did so based on 
treatment records showing that the veteran intermittently 
experienced psychotic episodes, with symptoms including anger 
outbursts and homicidal ideation.  

The June 2002 examiner essentially concluded that the veteran 
currently had no psychiatric disorders other than personality 
disorders, and that the veteran's current symptoms, including 
anger outbursts, were attributable to the personality 
disorders.  

The September 1998 examiner also concluded, in essence, that 
the veteran did not really have a psychotic disorder.  The 
Board notes that both examiners were psychologists.  

Notably, neither examiner adequately addressed the 
possibility that the veteran was experiencing a temporary 
remission of a super-imposed psychiatric disease.  

This is particularly pertinent in this case, as the record 
shows that historically, the veteran has been treated 
intermittently for brief psychotic episodes.  

Indeed, while some of his treating physicians have also 
questioned the authenticity of the veteran's psychotic 
symptoms, they have nevertheless continued to treat him on 
the assumption that he does have a psychotic disorder.  

Moreover, the September 1998 and June 2002 examiners 
themselves did not definitively conclude that the veteran was 
malingering, or otherwise did not have a psychosis.  

The September 1998 examiner noted that it was possible the 
veteran was experiencing multiple brief psychotic episodes.  
The June 2002 examiner indicated that the veteran's past 
psychiatric complaints might have represented malingering.  

Neither examiner suggested that the veteran's service-
connected reactive psychosis had improved.  As already noted, 
the mental status complaints and findings on the June 1002 
examination were similar to those present on prior 
examinations.  

The Board also points out that the RO reduced the rating 
without obtaining potentially relevant records, including 
records from the Social Security Administration, and from the 
Waterbury, Connecticut VA Community Based Outpatient Clinic.  
 
In short, the evidence on which the reduction of the 10 
percent evaluation was based was, at the very least, 
conflicting as to whether the veteran still has a psychosis, 
and given that the veteran's primary symptoms of anger 
problems and homicidal ideation were shown to persist, did 
not adequately demonstrate improvement in the reactive 
psychosis.  
 
The Board accordingly finds that the evidence of record at 
the time of the November 2002 rating decision did not 
establish that the veteran's service-connected reactive 
psychosis was no longer productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  Due to the RO's 
failure to address the provisions of 38 C.F.R § 3.344(a), the 
reduction was not proper.  

Accordingly, by operation of law, the Board concludes that 
restoration of the 10 percent evaluation is mandated as of 
the effective date of the reduction.  





ORDER

The 10 percent rating for the service-connected reactive 
psychosis is restored, effective from the date of the 
reduction.  



REMAND

The veteran also contends that he is entitled to a higher 
evaluation for his service-connected reactive psychosis.  

The Board points out that the record is replete with 
notations from treating and examining physicians concerning 
the authenticity of his claimed psychiatric symptoms.  He 
also has several non-service connected psychiatric and 
personality disorders which may account for many, if not 
most, of his symptoms.  

The veteran was last examined by VA in June 2002.  The RO 
attempted to schedule him for a VA examination in May 2003, 
but he failed to report.  He is currently homeless, and his 
representative suggests that the veteran failed to report 
because he never received notice of the scheduled 
examination.  

Given recent VA treatment records suggesting an exacerbation 
of his service-connected psychosis, and as there is a 
legitimate question as to what, if any, psychiatric symptoms 
are attributable to his service-connected disorder, the Board 
finds that further VA examination of the veteran is 
warranted.  

The Board points out, however, the representative's 
understanding to the contrary notwithstanding, that the 
veteran has a duty to cooperate in this claim by attending 
scheduled VA examinations, regardless of his housing status.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  

While sympathetic to the veteran's homeless status, in the 
normal course of events, it his burden to keep VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of VA to turn up heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

The Board also notes that the veteran is either receiving, or 
has applied for, disability benefits from the Social Security 
Administration.  There is no indication that the RO has 
sought to obtain any records for the veteran from that 
agency.  

In addition, the record suggests that he has received 
treatment from several VA medical facilities since 2000, 
including from the Northampton VA Medical Center (VAMC) 
located in Leeds, Massachusetts, and from the Waterbury, 
Connecticut Community Based Outpatient Clinic (CBOC).  On 
remand, the RO should attempt to obtain any relevant VA 
medical records identified by the veteran.  

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for any 
increased rating, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact any domiciliary 
facilities located at the VAMCs in Leeds, 
Massachusetts and West Haven, 
Connecticut, and the Waterbury, 
Connecticut CBOC, to determine if any 
such facilities have an address for the 
veteran that is more recent than the last 
known address on file.  

3.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

In any event, the RO should obtain 
medical records for the veteran for 2000 
to the present from the VAMCs in Leeds, 
Massachusetts and West Haven, 
Connecticut, and from the Waterbury, 
Connecticut CBOC.  

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which any award or denial of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA.  

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and severity of the veteran's 
service-connected reactive psychosis.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
specifically indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected reactive psychosis.  To 
the extent possible, the examiner should 
attempt to distinguish the manifestations 
of the veteran's service-connected 
reactive psychosis from any other 
disorder, to include post-traumatic 
stress disorder or a personality 
disorder.  If such a distinction cannot 
be made without engaging in speculation 
the examiner should so state.  

The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected reactive 
psychosis, to include whether the 
disorder alone renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

The rationale for all opinions expressed 
should be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

6.  Thereafter, the RO must review the 
claims folders and ensure that any other 
development that may be in order has been 
conducted and completed in full.  The RO 
must then readjudicate the issue of 
entitlement to an increased disability 
rating for reactive psychosis.  The RO 
should also determine whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must issue a 
Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


